Exhibit 10.8(a)
ATMOS ENERGY CORPORATION
SUPPLEMENTAL EXECUTIVE BENEFITS PLAN
Amended and Restated in its Entirety: August 7, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Article           Page   ARTICLE I   Purpose and Effective
Date     1  
 
  Section 1.1.   Purpose     1  
 
  Section 1.2.   Effective Date     1  
 
                ARTICLE II   Definitions and Construction     1  
 
  Section 2.1.   Definitions     1  
 
  Section 2.2.   Construction     9  
 
  Section 2.3.   Governing Law     9  
 
                ARTICLE III   Eligibility and Participation     9  
 
  Section 3.1.   Employees Eligible to Participate     9  
 
                ARTICLE IV   Assets Used for Benefits     9  
 
  Section 4.1.   Amounts Provided by the Employer     9  
 
  Section 4.2.   Funding     10  
 
                ARTICLE V   Supplemental Pension Benefits     11  
 
  Section 5.1.   Eligibility for Supplemental Pension     11  
 
  Section 5.2.   Amount of Supplemental Pension     12  
 
  Section 5.3.   Form of Payment of Supplemental Pension     13  
 
  Section 5.4.   Commencement of Supplemental Pension     16  
 
  Section 5.5.   Supplemental Pensions After a Change in Control     18  
 
                ARTICLE VI   Disability Benefits     20  
 
  Section 6.1.   Eligibility For Disability Benefit     20  
 
  Section 6.2.   Amount of Disability Benefit     20  
 
  Section 6.3.   Payment of Disability Benefit     20  
 
  Section 6.4.   Payment of Supplemental Pension to Disabled Participants     20
 
 
                ARTICLE VII   Death Benefits     21  
 
  Section 7.1.   Eligibility For Death Benefit     21  
 
  Section 7.2.   Amount of Death Benefit     22  
 
  Section 7.3.   Form of Payment of Death Benefits     24  
 
  Section 7.4.   Commencement of Death Benefits     25  
 
                ARTICLE VIII   Administration     26  
 
  Section 8.1.   Plan Administration     26  
 
  Section 8.2.   Powers of Plan Administrator     26  
 
  Section 8.3.   Calculation of Funding Obligations     26  
 
  Section 8.4.   Annual Statements     27  

 



--------------------------------------------------------------------------------



 



                  Article           Page   ARTICLE IX   Miscellaneous Provisions
    27  
 
  Section 9.1.   Amendment or Termination of the Plan     27  
 
  Section 9.2.   Nonguarantee of Employment     30  
 
  Section 9.3.   Nonalienation of Benefits     30  
 
  Section 9.4.   Liability     30  
 
  Section 9.5.   Participation Agreement     31  
 
  Section 9.6.   Successors to the Employer     31  
 
  Section 9.7.   Tax Withholding     31  

     
Exhibit A-1
  Participation Agreement [For Participants who commenced participation in the
Plan prior to November 13, 1996]
 
   
Exhibit A-2
  Participation Agreement [For all Participants who commenced participation in
the Plan on and after November 13, 1996]
 
   
Exhibit B
  Minimum Benefit Schedule
 
   
Exhibit C
  Summary of Actuarial Assumptions for Determining Lump Sum Distributions and
Optional Annuity Forms
 
   
Exhibit D
  Summary of Actuarial Assumptions and Methods for Determining Annual SEBP Trust
Funding Liabilities

 



--------------------------------------------------------------------------------



 



ARTICLE I
Purpose and Effective Date
     Section 1.1. Purpose: The purpose of this Plan is to provide supplemental
retirement income, death and disability benefits to certain executive employees
of Atmos Energy Corporation. This Plan is intended to be unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees so as to be exempt from the
requirements of Parts 2, 3 and 4 of Title I of ERISA, and shall be so
interpreted.
     Section 1.2. Effective Date: The Plan initially became effective on October
1, 1987, was amended and restated as of November 11, 1992, was amended as of
November 8, 1995, was amended as of May 8, 1996, was amended and restated as of
November 13, 1996, was amended and restated as of May 14, 1997, was amended and
restated as of August 12, 1998, and has been amended and restated as of
August 7, 2007. The Plan shall apply generally to any participant in the Prior
Plan (as defined below) who did not terminate employment prior to August 7,
2007. Except as otherwise provided herein, any participant in the Prior Plan who
terminated employment prior to August 7, 2007, shall be entitled to those
benefits, if any, provided by the Prior Plan, as modified to comply with the
requirements of Code Section 409A and the guidance issued thereunder as then in
effect.
ARTICLE II
Definitions and Construction
     Section 2.1. Definitions: The following words and phrases used in this Plan
shall have the respective meanings set forth below, unless the context in which
they are used clearly indicates a contrary meaning:

1



--------------------------------------------------------------------------------



 



     (a) Beneficiary: The individual or individuals described in Section 7.3 of
this Plan who are receiving any benefit payments hereunder.
     (b) Board of Directors: The Board of Directors of the Employer.
     (c) Cause: The termination of employment by the Employer upon the happening
of either (i) or (ii) as follows:
     (i) The willful and continued failure by the Participant to substantially
perform his duties with the Employer (other than any such failure resulting from
the Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by the
Employer that specifically identifies the manner in which the Employer believes
that the Participant has not substantially performed his duties.
     (ii) The Participant’s willful engagement in conduct that is demonstrably
and materially injurious to the Employer, monetarily or otherwise.
For purposes of this subparagraph, no act, or failure to act, on the
Participant’s part shall be deemed “willful” if done, or omitted to be done, by
the Participant in good faith and with a reasonable belief that the action or
omission was in the best interests of the Employer. Notwithstanding the
foregoing, the Participant shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board of Directors of the Employer at a
meeting of such Board of Directors called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors
that the Participant was guilty of conduct set forth above in subparagraph
(i) or (ii) and specifying the particulars thereof in detail.
     (d) Change in Control:
     (i) For periods prior to November 13, 1996, the occurrence of any of the
following:
     (A) Any “person” (as defined in subparagraph (ii) below), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Employer, is or becomes the “beneficial owner” (as defined in subparagraph
(ii) below), directly or indirectly, of securities of the Employer representing
33-1/3% or more of the combined voting power of the Employer’s then outstanding
securities.
     (B) During any period of two consecutive years (the “Period”), individuals
who at the beginning of the Period constitute the Board of

2



--------------------------------------------------------------------------------



 



Directors of the Employer and any “new director” (as defined in subparagraph
(ii) below) cease for any reason to constitute a majority of the Board of
Directors.
     (C) The shareholders of the Employer approve a merger or consolidation of
the Employer with any other corporation, except if:
     (1) the merger or consolidation would result in the voting securities of
the Employer outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Employer or such surviving entity outstanding immediately
after such merger or consolidation; or
     (2) the merger or consolidation occurs in connection with the approval by
the shareholders of the Employer of a plan of complete liquidation of the
Employer or an agreement for the sale or disposition by the Employer of all or
substantially all the Employer’s assets.
     (ii) For purposes of subparagraph (i) above,
     (A) “Person” shall have the meaning provided in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
     (B) “Beneficial owner” shall have the meaning provided in Rule 13d-3 under
the Exchange Act.
     (C) “New director” shall mean an individual whose election by the
Employer’s Board of Directors or nomination for election by the Employer’s
shareholders was approved by a vote of at least 2/3’s of the directors then
still in office who either were directors at the beginning of the Period or
whose election or nomination for election was previously so approved. However,
“new director” shall not include a director designated by a person who has
entered into an agreement with the Employer to effect a transaction described in
subparagraphs (i)(A) or (B) above.
     (iii) For periods from and after November 13, 1996, except as provided
herein, a “Change in Control” of the Employer occurs upon a change in the
Employer’s ownership, its effective control or the ownership of a substantial
portion of its assets, as follows:

3



--------------------------------------------------------------------------------



 



     (A) Change in Ownership. A change in ownership of the Employer occurs on
the date that any “Person” (as defined in subparagraph (iv) below), other than
(1) the Employer or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Employer in substantially the same proportions as their
ownership of the Employer’s stock, acquires ownership of the Employer’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Employer’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Employer’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Employer through
ownership of 30% or more of the total voting power of the Employer’s stock, as
discussed in subparagraph (iii)(B) below, the acquisition of additional control
of the Employer by the same Person is not considered to cause a Change in
Control pursuant to this subparagraph (iii)(A); or
     (B) Change in Effective Control. Even though the Employer may not have
undergone a change in ownership under subparagraph (iii)(A) above, a change in
the effective control of the Employer occurs on either of the following dates:
     (1) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Employer’s stock possessing 30 percent or more of the total
voting power of the Employer’s stock. However, if any Person owns 30% or more of
the total voting power of the Employer’s stock, the acquisition of additional
control of the Employer by the same Person is not considered to cause a Change
in Control pursuant to this subparagraph (iii)(B)(1); or
     (2) the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

4



--------------------------------------------------------------------------------



 



     (C) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Employer, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Employer’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Employer immediately after the transfer, through a transfer to (1) a shareholder
of the Employer (immediately before the asset transfer) in exchange for or with
respect to the Employer’s stock; (2) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Employer; (3) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Employer’s outstanding stock; or (4) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Employer’s outstanding stock.
     (iv) For purposes of subparagraph (iii) above,
     (A) “Person” shall have the meaning given in Section 7701(a)(1) of the
Code. Person shall include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.
     (B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
     (v) The provisions of this Section 2.1(d) shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this Section 2.1(d) shall
be in compliance with the requirements of said Code Section and said
Regulations.
     (e) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.
     (f) Compensation: Except as otherwise provided in the Participant’s
Participation Agreement, the sum of (i) and (ii) as follows:
     (i) The greater of (A) the Participant’s annual base salary with the
Employer at the date of his termination of employment, or (B) the average of the
Participant’s annual base salary for the highest three (3) calendar years
(whether or not consecutive) of the Participant’s employment with the Employer.

5



--------------------------------------------------------------------------------



 



     (ii) The greater of (A) the Participant’s last Performance Award, or
(B) the average of the highest three (3) Performance Awards (whether or not
consecutive).
     (g) Covered Employment: The total period of employment with the Employer.
     (h) Death Benefit: The total benefit provided under this Plan upon the
death of a Participant, which benefit is calculated in this Plan on a pre-tax
basis.
     (i) Disability: The termination of a Participant’s active employment with
the Employer on account of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, for which the Participant is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Employer.
     (j) Disability Benefit: The monthly benefit provided under this Plan to a
Participant who suffers a Disability, which benefit is calculated in this Plan
on a pre-tax basis.
     (k) Eligible Employee: An employee who is a Participant in the Plan on
August 12, 1998. From and after August 12, 1998, no employee who is not a
Participant in the Plan on August 12, 1998 shall be or become an Eligible
Employee. From and after January 1, 1999, any Participant who elected in writing
to cease his participation in the Plan and to become an eligible employee under
the Atmos Energy Corporation Performance-Based Supplemental Executive Benefits
Plan as of January 1, 1999 shall no longer be an Eligible Employee (and shall
cease to be a Participant).
     (l) Employer: Atmos Energy Corporation.
     (m) ERISA: The Employee Retirement Income Security Act of 1974, as amended.
     (n) Group Long-Term Disability Plan: The Atmos Energy Corporation Group
Long-Term Disability Plan, as amended from time to time.
     (o) Involuntary Termination: The termination of a Participant’s
participation in the Plan due to either (i) or (ii) as follows:
     (i) Involuntary termination of the Participant’s employment by the
Employer, provided said termination constitutes a Separation from Service and
such termination is for any reason other than Cause or Disability.
     (ii) Any reason other than for Cause by the Employer prior to the
Participant’s Separation from Service with the Employer.
     (p) LTD Disability: A disability (i) as determined under the Group
Long-Term Disability Plan, as in effect from time to time, or (ii) a
determination of total disability for purposes of eligibility for Social
Security disability benefits, if such Group Long-Term Disability

6



--------------------------------------------------------------------------------



 



Plan is not then in existence, or the Participant is no longer entitled to
benefits under the Group Long-Term Disability Plan because such Participant
received a lump sum settlement of disability benefits under that plan. If a
Participant’s Disability is based on his eligibility for Social Security
disability benefits, such Participant shall not be treated as having suffered an
LTD Disability unless he shall provide the Plan Administrator, or a committee
which may be established pursuant to Section 8.1, with written proof, in a form
and within the time determined by the Plan Administrator, or a committee which
may be established pursuant to Section 8.1, to be satisfactory, that such
Participant is receiving Social Security disability benefits, and unless such
Participant provides written proof of the continuing receipt of Social Security
disability benefits six months after commencement of such Social Security
disability benefits and every six months thereafter, such Participant’s
Disability shall be deemed to have ceased at the time he fails to provide such
written proof.
     (q) Participant: An Eligible Employee of the Employer who meets the
requirements to participate in the Plan in accordance with the provisions of
Article III hereof.
     (r) Participation Agreement: The agreement between the Employer and a
Participant described in Section 9.5 of this Plan, executed in the form attached
hereto as Exhibit A-1 in the case of Participants who commenced participation in
the Plan prior to November 13, 1996 and Exhibit A-2 in the case of all other
Participants in the Plan, or in such other form as the Board of Directors, in
its sole discretion, may establish from time to time.
     (s) Plan: The Atmos Energy Corporation Supplemental Executive Benefits
Plan, as set forth herein and as amended from time to time.
     (t) Pension Plan: Any defined benefit pension plan adopted, established or
maintained by the Employer, whichever is applicable, as amended from time to
time. Any amount payable to or with respect to a Participant from any group
annuity contract maintained in connection with the Pension Plan shall be deemed
part of the benefit applicable to the Participant under the Pension Plan.
     (u) Performance Awards: Except as otherwise provided in the Participant’s
Participation Agreement, any amount paid, or authorized to be paid, to a
Participant while a Participant in the Plan pursuant to any annual performance
bonus or incentive compensation plan adopted or established by the Employer, or,
upon and after a Change in Control, any amount paid, or authorized to be paid,
to a Participant as a performance related cash bonus in addition to his base
cash compensation.
     (v) Plan Administrator: The Board of Directors.
     (w) Plan Year: Each twelve (12) month period beginning on January 1 and
ending on December 31.
     (x) Prior Plan: The Atmos Energy Corporation Supplemental Executive
Benefits Plan as in effect at any time prior to the Effective Date and, where
applicable, operated in accordance with the interim guidance issued under Code
Section 409A.

7



--------------------------------------------------------------------------------



 



     (y) Retired Participant: A Participant under this Plan who receives
benefits upon Retirement.
     (z) Retirement or Retire: A Participant’s voluntary termination from
employment with the Employer that constitutes a Separation from Service after he
is vested in his retirement benefits under the Pension Plan and (i) prior to
January 1, 1999, has reached the age when he is eligible for the immediate
commencement of those benefits from the Pension Plan, or (ii) from and after
January 1, 1999, has met the age and service requirements to be eligible to
commence an early retirement benefit under the Pension Plan.
     (aa) Separation from Service: A Participant’s termination from employment
with the Employer that constitutes a “separation from service” as defined in
Section 1.409A-1(h) of the Final Treasury Regulations under Code Section 409A,
or any successor provision thereto.
     (bb) Supplemental Pension: A Participant’s pension benefit provided under
this Plan, which benefit is calculated in this Plan on a pre-tax basis.
     (cc) The expressions listed below shall have the meanings stated in the
subparagraphs hereof respectively indicated:

     
“Affiliate”
  subparagraph 2.1(d)(iv)(B)
 
   
“Beneficial Owner”
  subparagraph 2.1(d)(ii)(B)
 
   
“Dependent Death Benefit”
  subparagraph 7.2(a)(iii)
 
   
“Exchange Act”
  subparagraph 2.1(d)(ii)(A)
 
   
“Lump Sum Death Benefit”
  subparagraph 7.2(a)(i)
 
   
“Merger”
  subparagraph 2.1(d)(iii)(D)
 
   
“Monthly Death Benefit”
  subparagraph 7.2(a)(ii)
 
   
“New director”
  subparagraph 2.1(d)(ii)(C)
 
   
“Original Payment Date”
  subparagraph 5.4(c)
 
   
“Period”
  subparagraph 2.1(d)(i)(B)
 
   
“Person”
  subparagraph 2.1(d)(ii)(A);
subparagraph 2.1(d)(iv)
 
   
“Specified Employee”
  subparagraph 5.4(c)

8



--------------------------------------------------------------------------------



 



     
“United Cities”
  subparagraph 2.1(d)(iii)(D)

     Section 2.2. Construction: The masculine gender, whenever appearing in this
Plan, shall be deemed to include the feminine gender; the singular may include
the plural; and vice versa, unless the context clearly indicates to the
contrary.
     Section 2.3. Governing Law: This Plan shall be construed in accordance with
and governed by the laws of the State of Texas, except to the extent otherwise
preempted by ERISA or any other Federal law.
ARTICLE III
Eligibility and Participation
     Section 3.1. Employees Eligible to Participate: Each participant in the
Prior Plan who terminated employment prior to August 7, 2007, shall remain a
participant in the Prior Plan; each Participant who is an Eligible Employee on
August 7, 2007, shall remain a Participant and shall continue to participate in
this Plan. Any Participant who ceases being an Eligible Employee during his
employment with the Employer shall immediately cease active participation in
this Plan and shall no longer be a Participant, except as otherwise set forth
herein.
ARTICLE IV
Assets Used for Benefits
     Section 4.1. Amounts Provided by the Employer: Benefits payable under this
Plan shall constitute general obligations of the Employer in accordance with the
terms of this Plan. The Employer may, in its sole discretion, establish a trust
or other funding arrangement that is subject to the claims of the Employer’s
general unsecured creditors for the purpose of funding a Participant’s accrued
benefit payable under this Plan. Any such trust or other funding

9



--------------------------------------------------------------------------------



 



arrangement may also provide for the distribution to the Participant of an
amount equal to any federal, state, local or other taxes that are incurred by
the Participant in the event the establishment of such trust or other funding
arrangement constitutes the constructive receipt by the Participant of any
benefits payable hereunder prior to the actual receipt of such benefits. The
Employer shall make appropriate adjustments to the amount of the Participant’s
Supplemental Pension in order to reflect the effect upon such Supplemental
Pension of the distribution described in the foregoing sentence. The Employer
also may, but shall not be obligated to, purchase one or more life insurance
policies or contracts to provide for the payment of the Death Benefits. Any such
policies or contracts purchased hereunder shall remain a general asset of the
Employer or of any trust established hereunder.
     Section 4.2. Funding: Not later than the time each Participant who elected
to receive his Supplemental Pension in the form of a monthly annuity provided
for in Section 5.3(a), (b) or (d) Retires or becomes eligible to receive an
unreduced Supplemental Pension under this Plan, whichever occurs first, the
Employer shall contribute to a trust or other funding arrangement an amount
necessary to fund 100% of the then-present value of such Participant’s accrued
Supplemental Pension. The amount required to be funded by this Section 4.2 shall
be calculated in accordance with Section 8.3 hereof. Each Participant who
elected to receive his Supplemental Pension in a lump sum payment shall not,
except as provided below, have any amount contributed to a trust or other
funding arrangement on his behalf pursuant to this Section 4.2. Notwithstanding
the foregoing, immediately upon a Change in Control, the Employer shall
contribute to a trust or other funding arrangement an amount necessary to fund
100% of the then-present value of all Supplemental Pension benefits (vested and
unvested) payable hereunder to each Participant and Retired Participant,
regardless of whether any such person is then eligible

10



--------------------------------------------------------------------------------



 



to Retire or to receive an unreduced Supplemental Pension and regardless of the
form in which such Supplemental Pension is to be paid. The Employer shall review
the funding status of each such trust or other funding arrangement required to
be established under this Section 4.2 on an annual basis and shall make such
contributions thereto as may be required to maintain the value of the assets
thereof at no less than 100% of the then-present value of all such Supplemental
Pension benefits. For purposes of this Section 4.2 only, notwithstanding the
foregoing, no actions or events related to the Merger, including shareholder
approval of the Merger or the consummation of the Merger, shall constitute a
Change in Control of the Employer that requires the Employer to make any
contributions pursuant to this Section 4.2.
ARTICLE V
Supplemental Pension Benefits
     Section 5.1. Eligibility for Supplemental Pension:
     (a) Upon Retirement. Except as otherwise provided elsewhere in this Plan or
in a Participation Agreement, a Participant who has been an Eligible Employee
for at least two years and Retires shall be entitled to receive a Supplemental
Pension.
     (b) Upon Involuntary Termination Prior to a Change in Control. A
Participant who suffers an Involuntary Termination prior to a Change in Control
shall be entitled to receive a Supplemental Pension, subject to the provisions
of Section 5.1(c) of this Plan, so long as he is vested in his retirement
benefits under the Pension Plan at the time of his Involuntary Termination and
has been an Eligible Employee for at least two years prior to the Involuntary
Termination.
     (c) Upon Voluntary Termination Prior to a Change in Control or Termination
For Cause. Except as otherwise provided in Section 5.5(a)(i)(B), a Participant
who voluntarily

11



--------------------------------------------------------------------------------



 



resigns from employment with the Employer prior to being eligible for Retirement
and prior to a Change in Control or who is terminated from employment with the
Employer for Cause shall not be entitled to receive a Supplemental Pension.
     (d) Upon Disability. A Participant who suffers a Disability shall be
entitled to a Supplemental Pension as provided in Section 6.4.
     Section 5.2. Amount of Supplemental Pension:
     (a) Upon Retirement. Except as otherwise provided in the Participant’s
Participation Agreement, the Supplemental Pension payable to a Participant who
Retires, and who has been an Eligible Employee for at least two years shall,
unless reduced as provided in subparagraph (b) below, and based on the form of
payment specified in Section 5.3(a) or (b), depending on the marital status of
the Participant at Retirement, equal (i) minus (ii) as follows:
     (i) One-twelfth (1/12th) of seventy-five percent (75%) of the Participant’s
Compensation, reduced if the Participant has fewer than ten (10) full years of
Covered Employment by one-tenth (1/10th) for each full year of his Covered
Employment less than ten (10) (no credit shall be given for any partial year of
Covered Employment);
     (ii) The monthly amount of pension payable to the Participant under the
Pension Plan as of the date that his Supplemental Pension commences, assuming
payment in the automatic form applicable to him under the Pension Plan;
provided, however, in no event shall the combined annual payment from this Plan
and the Pension Plan to any Participant listed on the Minimum Benefit Schedule
attached to this Plan as Exhibit B be less than the minimum Annual Amount for
such Participant listed on the Minimum Benefit Schedule.
     (b) Reduction for Early Commencement of Supplemental Pensions. If a
Participant’s Supplemental Pension commences, without regard to Section 5.4(c),
before the Participant

12



--------------------------------------------------------------------------------



 



attains age 62, the amount determined under subparagraph (a)(i) above shall,
unless otherwise provided in Exhibit B or in a Participation Agreement, be
reduced for each year (or fraction thereof, based on full months) that such date
of commencement precedes age 62. Such reduction shall be 2% per year for the
first two years (or fractional years thereof, based on full months) that such
date of commencement precedes age 62, and 4% per year for the next five years
(or fractional years thereof, based on full months) that such date of
commencement precedes age 60.
     (c) Upon Involuntary Termination Prior to a Change in Control. The
Supplemental Pension payable to a Participant who suffers an Involuntary
Termination prior to a Change in Control shall be determined in accordance with
subparagraph (a) above, but, except as otherwise provided in the Participant’s
Participation Agreement, for purposes of subparagraph (a)(i) shall be based upon
his Compensation and full years of Covered Employment calculated as of the date
of his Involuntary Termination.
     Section 5.3. Form of Payment of Supplemental Pension:
     (a) Married Participants. Except as otherwise provided in the Participant’s
Participation Agreement or in subparagraph (c) or (d) below, if the Participant
is married when his Supplemental Pension commences or is scheduled to commence
pursuant to Section 5.4(a), without regard to Section 5.4(c), it shall be paid
in the form of a joint and 50% survivor annuity, with the Participant’s spouse,
on the date payment commences or is scheduled to commence pursuant to
Section 5.4(a) without regard to Section 5.4(c), as the joint annuitant. If a
Participant’s spouse dies between the date the Supplemental Pension is scheduled
to commence and the date the Supplemental Pension actually commences, such
Participant shall be treated as unmarried for purposes of this subparagraph (a).

13



--------------------------------------------------------------------------------



 



     (b) Unmarried Participants. Except as otherwise provided in the
Participant’s Participation Agreement or in subparagraph (c) or (d) below, if
the Participant is not married when his Supplemental Pension commences or is
scheduled to commence pursuant to Section 5.4(a), without regard to
Section 5.4(c), it shall be paid in the form of a life annuity, payable monthly,
but guaranteed for a period of 120 months, payable to the Participant or the
Participant’s named Beneficiary. If an unmarried Participant becomes married
between the date the Supplemental Pension is scheduled to commence and the date
the Supplemental Pension actually commences, such Participant shall be treated
as married for purposes of this subparagraph (b).
     (c) 2007 Transition Election for Certain Participants. Notwithstanding any
provisions of the Plan to the contrary, each Participant who has not incurred a
Separation from Service and is still an Eligible Employee on October 3, 2007
shall be given an election to change his or her form of payment from the form
set forth in subparagraph (a) or (b) above, as the case may be, to a lump sum
payment equal to the actuarial equivalent lump sum value of the Supplemental
Pension provided for in subparagraph (a) or (b) above, or to one of the
actuarial equivalent alternative annuity forms provided for in subparagraph
(d) below. The actuarial equivalent lump sum value and the actuarial equivalent
alternative annuity forms of Supplemental Pension payments shall be determined
in accordance with the actuarial assumptions set forth in Exhibit C hereto. Any
election pursuant to this subparagraph (c) shall not permit benefits scheduled
to

14



--------------------------------------------------------------------------------



 



be paid in 2007 to be deferred beyond 2007 and shall not permit benefits
scheduled to be paid after 2007 to be accelerated and paid in 2007. Any election
pursuant to this subparagraph (c) may be changed at any time on and after
January 1, 2008 and prior to December 31, 2008, so long as any such election
does not permit benefits scheduled to be paid in 2008 to be deferred beyond 2008
and does not permit benefits scheduled to be paid after 2008 to be accelerated
and paid in 2008. Elections pursuant to this subparagraph (c) shall be made in
accordance with the transition relief regarding changing the time and form of
payment on or before December 31, 2008, provided for in the interim guidance
issued under Code Section 409A.
     (d) Change in Annuity Form of Supplemental Pension. Any Participant who has
elected, pursuant to subparagraph (c) above, to receive his Supplemental Pension
in an annuity form provided for in subparagraph (a) or (b) above or this
subparagraph (d) may elect, by submitting a completed election form to the Plan
Administrator, or a committee which may be established pursuant to Section 8.1,
at least 30 days prior to the date payments under the elected annuity form are
to commence or are scheduled to commence pursuant to Section 5.4(a) without
regard to Section 5.4(c), to convert the elected annuity form into any of the
following actuarially equivalent annuity forms which are otherwise permissible,
or the annuity form provided for in subparagraph (a) or (b) above, as
applicable:
     (i) Life Annuity, with a monthly amount payable for the life of the
Participant;
     (ii) Joint and Survivor Annuity, with a monthly amount payable for the life
of the Participant, and an amount payable upon the Participant’s death to the
Participant’s surviving spouse which is equal to 100%, 75% or 66.67% of the
monthly amount which was payable to the Participant;
     (iii) Life Annuity with Guaranteed Payment Period, with a monthly amount
payable for the life of the Participant, and if the Participant dies before
either 60 or 120 (as selected by the Participant) monthly payments are made, the
remaining monthly payments for the selected period will be paid to the
Participant’s surviving spouse or other designated Beneficiary.
If no election pursuant to this subparagraph (d) is on file when benefits
commence or are scheduled to commence pursuant to Section 5.4, without regard to
Section 5.4(c) below for a

15



--------------------------------------------------------------------------------



 



Participant for whom this subparagraph (d) applies, benefits will be paid in the
form applicable under subparagraph (a) or (b) above, as the case may be. The
actuarial equivalents provided for in this Section 5.3 will be determined on the
basis of the actuarial assumptions used for determining actuarial equivalent
optional forms of annuities as set forth in Exhibit C hereto.
     Section 5.4. Commencement of Supplemental Pension:
     (a) Upon Retirement.
     (i) Except as otherwise provided in subparagraph (c) below, the
Supplemental Pension of a Participant, other than a Participant to whom
Section 5.3(b) applies, who Retires prior to January 1, 2009, shall be paid or
commence at the time he begins receiving retirement benefits from the Pension
Plan. However, (A) if a Participant who made the election in 2007 to receive a
lump sum payment in accordance with Section 5.3(c) hereof becomes entitled to
receive a lump sum payment in 2007, such lump sum cannot be paid prior to
January 1, 2008, and except as otherwise provided in subparagraph (c) below,
such Participant shall receive the monthly Supplemental Pension annuity payments
otherwise provided for in Section 5.3(a) or (b), as the case may be, until
January 1, 2008, at which time a lump sum payment of the actuarial equivalent
lump sum value of the remaining monthly annuity payments shall be paid to such
Participant on or prior to January 15, 2008, and (B) if a Participant who
changed his 2007 election in 2008 (1) to receive a lump sum payment in
accordance with Section 5.3(c) hereof in lieu of the monthly Supplemental
Pension annuity payments provided for in Section 5.3(a), (b) or (d), as the case
may be, which such Participant elected in 2007, and such Participant becomes
entitled to receive a lump sum payment in 2008, such lump sum cannot be paid
prior to January 1, 2009, and except as otherwise provided in subparagraph
(c) below, such Participant shall receive the monthly Supplemental Pension
annuity payments otherwise elected in 2007 until January 1, 2009, at which time
a lump sum payment of the actuarial equivalent lump sum value of the remaining
monthly annuity payments shall be paid to such Participant on or prior to
January 15, 2009, or (2) to receive monthly annuity payments in lieu of a lump
sum payment which such Participant elected in 2007, and such Participant becomes
entitled to receive benefits under this Plan in 2008, such 2008 election shall
not be valid, and such Participant shall receive the lump sum payment elected in
2007.
     (ii) Except as otherwise provided in subparagraph (c) below, the
Supplemental Pension of a Participant who Retires on or after January 1, 2009,
shall be paid or commence on the first day of the month following the month in
which such Participant Retires.

16



--------------------------------------------------------------------------------



 



     (b) Upon Involuntary Termination Prior to a Change in Control. The
Supplemental Pension of a Participant who suffers an Involuntary Termination
prior to a Change in Control shall, except as otherwise provided in subparagraph
(c) below, be paid or commence at the later of (i) the first day of the month
following the month in which such Participant incurs a Separation from Service
with the Employer, or (ii) the first day of the month following the month in
which such Participant attains age 55.
     (c) Six Months Delay in Payment. Notwithstanding the foregoing provisions
of this Section 5.4, Section 5.5(c) and Section 9.1(c), from and after
January 1, 2009, if a Participant who is entitled to payments under said
applicable Section is a “specified employee,” as defined in § 1.409A-1(i) of the
Final Regulations under Code Section 409A, and the Supplemental Pension would
otherwise be paid or commence (the “Original Payment Date”) before a date which
is at least six (6) months following the date of the Participant’s Separation
from Service, the Supplemental Pension shall be paid or commence on the date
which is six (6) months following the date of the Participant’s Separation from
Service (or, if earlier, the date of death of the Participant), provided the six
(6) months delay requirements of Code Section 409A otherwise apply to the
payments under said applicable Section. All monthly annuity payments which are
delayed for six (6) months shall be paid in a lump sum on the date specified in
this subparagraph (c) for commencement of such payments. All lump sum or monthly
annuity payments which are delayed as provided in this subparagraph (c) shall
accrue interest for the period from the Original Payment Date (or, in the case
of the monthly annuity payments the first day of the month in which such payment
was to be made) until the date such payment is actually made. Said interest
shall be equal to the applicable segment rates as defined in Code
Section 417(e)(3)(D), without regard to the phase-in percentages specified in
Code Section 417(e)(3)(D)(iii), for the November

17



--------------------------------------------------------------------------------



 



preceding the first day of the calendar year in which the participant retires or
otherwise becomes entitled to payments without regard to this Section 5.4(c).
     Section 5.5. Supplemental Pensions After a Change in Control:
     (a) Eligibility For Supplemental Pension. Notwithstanding anything to the
contrary in this Plan, a Participant shall be entitled to a Supplemental
Pension, regardless of whether he has been an Eligible Employee for at least two
years or is vested in his retirement benefits under the Pension Plan, if
following a Change in Control of the Employer which occurs at a time when he is
an Eligible Employee, either (i) or (ii) occurs:
     (i) The Participant incurs a Separation from Service
     (A) on account of LTD Disability;
     (B) if the Change in Control occurred prior to November 13, 1996, either
(I) voluntarily by the Participant, or (II) involuntarily by the Employer for
any reason other than for Cause; or
     (C) if the Change in Control occurred on or after November 13, 1996,
involuntarily by the Employer for any reason other than for Cause.
     (ii) The Participant’s participation in the Plan is terminated by the
Employer for any reason other than for Cause prior to his Separation from
Service with the Employer.
In the case of any employee of the Employer who becomes an Eligible Employee on
or after May 14, 1997, other than any such employee who became an Eligible
Employee in accordance with the Agreement and Plan of Reorganization, dated as
of July 19, 1996, between the Employer and United Cities Gas Company, in order
for the provisions of this Section 5.5 to apply, the involuntary Separation from
Service referred to in subparagraph (i)(C) above or the termination of
participation referred to in subparagraph (ii) above must occur within three
(3) years after the Change in Control.

18



--------------------------------------------------------------------------------



 



     From and after May 14, 1997, for purposes of this Section 5.5, if a
Participant incurs a Separation from Service involuntarily by the Employer for
any reason other than for Cause, or his participation in the Plan is terminated
by the Employer for any reason other than for Cause, prior to a Change in
Control (whether or not a Change in Control ever occurs) and such Separation
either (A) was at the request or direction of a person who has entered into an
agreement with the Employer, the consummation of which would constitute a Change
in Control, or (B) was otherwise in connection with or in anticipation of a
Change in Control (whether or not a Change in Control ever occurs), then such
Participant’s Separation from Service or termination of participation shall be
deemed to have followed a Change in Control of the Employer, and such
Participant shall be one who is described in this subparagraph (a).
     (b) Amount of Supplemental Pension. The Supplemental Pension payable to a
Participant described in subparagraph (a) above shall be calculated in the same
manner as set forth in Section 9.1(c) for benefits payable in the event of a
termination of the Plan, but based on his Compensation as of the date of his
Separation from Service or the date his participation in the Plan is terminated,
whichever is applicable.
     (c) Commencement of Supplemental Pension. Except as otherwise provided in
Section 5.4(c), the Supplemental Pension payable to a Participant described in
subparagraph (a) above shall be paid or commence on the later of (i) the first
day of the month following the month in which he incurs a Separation from
Service, or (ii) the first day of the month following the month in which such
Participant attains age 55.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
Disability Benefits
     Section 6.1. Eligibility For Disability Benefit: A Participant who is an
Eligible Employee and otherwise is actively participating in the Plan shall be
entitled to a Disability Benefit if he suffers a Disability and an LTD
Disability prior to his Retirement.
     Section 6.2. Amount of Disability Benefit: The Disability Benefit payable
to an eligible Participant shall equal (a) minus (b) as follows:
     (a) One-twelfth (1/12th) of sixty percent (60%) of the Participant’s
Compensation calculated as of the date of his Disability.
     (b) The total monthly amount of disability benefit payable to the
Participant under the Group Long-Term Disability Plan (before any offsets) as of
the date that his employment terminates due to Disability.
     Section 6.3. Payment of Disability Benefit: A Participant’s Disability
Benefit shall be paid commencing on the 181st day following the later of the
date of his Disability or the date of his LTD Disability, and shall continue for
so long as benefits are paid due to an LTD Disability.
     Section 6.4. Payment of Supplemental Pension to Disabled Participants:
     (a) Upon Reaching Age 65. If a Participant who has suffered an LTD
Disability reaches age 65 while still receiving a Disability Benefit, such
Participant shall be entitled to a Supplemental Pension, to be paid or to
commence on the first day of the month following the month in which such
Participant attains age 65, regardless of whether the Participant has been an
Eligible Employee for at least two years. The Supplemental Pension payable to
such Participant shall be in the form provided in Section 5.3 and determined in
accordance with Section 5.2(a).

20



--------------------------------------------------------------------------------



 



Upon commencement of a Participant’s Supplemental Pension under this
Section 6.4(a), such Participant’s Disability Benefit under Section 6.3 hereof
shall cease.
     (b) Prior to Reaching Age 65. Notwithstanding the provisions of
subparagraph (a) above, a Participant receiving a Disability Benefit shall
receive a Supplemental Pension to be paid or to commence on the first day of the
month following the month in which occurs the later of (i) such Participant’s
62nd birthday, or (ii) such Participant’s entitlement to an unreduced
Supplemental Pension under Section 5.2(a)(i), if such month occurs prior to such
Participant’s 65th birthday. If a Participant becomes entitled to a Supplemental
Pension pursuant to this subparagraph (b), the Participant’s Disability Benefits
shall cease, and such Supplemental Pension shall be in the form provided for in
Section 5.3, determined in accordance with Sections 5.2(a) and (b) and shall be
based on the Participant’s Compensation as of the date that such individual
suffered a Disability.
ARTICLE VII
Death Benefits
     Section 7.1. Eligibility For Death Benefit: A Participant’s Beneficiary
shall be entitled to a Death Benefit if the Participant meets the requirements
of either (a), (b) or (c) as follows:
     (a) He dies before his employment with the Employer terminates or while
receiving a Disability Benefit under this Plan.
     (b) He Retires but dies before the commencement of his Supplemental
Pension.
     (c) He is entitled to a Supplemental Pension pursuant to the provisions of
Section 5.1(b) or Section 5.5(a) of this Plan, but dies before the commencement
of his Supplemental Pension.

21



--------------------------------------------------------------------------------



 



     Section 7.2. Amount of Death Benefit:
     (a) In-Service Death. In the case of a Participant who dies as provided in
Section 7.1(a), the Death Benefit will be the total of the following (i),
(ii) and (iii):
     (i) A lump sum payment equal to two times the Participant’s Compensation
minus any amount payable under the Employer’s Group Basic Life Insurance Plan
(the “Lump Sum Death Benefit”).
     (ii) A monthly benefit equal to one-twelfth of an amount equal to fifty
percent of the Participant’s Compensation at the time of his death (the “Monthly
Death Benefit”).
     (iii) If the Participant leaves a child or children to whom payments are to
be made under Section 7.3 hereof, a monthly benefit equal to one-twelfth of an
amount equal to twenty-five percent (25%) of the Participant’s Compensation at
the time of his death (the “Dependent Death Benefit”).
     (b) Post-Retirement Death. In the case of a Participant who dies as
provided in Section 7.1(b), a Death Benefit will be paid as follows:
     (i) If such Participant was entitled to receive his Supplemental Pension in
a form provided for in Section 5.3(a), (b) or (d), a Death Benefit will be paid
to the Beneficiary who is so entitled at the time of his death. If such
Participant Retires either (A) prior to January 1, 2009, or (B) on or after
January 1, 2009 and the six months delay provision of Section 5.4(c) does not
apply, such Death Benefit shall be paid in the amount that would have been
applicable had the Participant’s Supplemental Pension commenced in the month of
his death. If such Participant Retires on or after January 1, 2009 and the six
months delay provision of Section 5.4(c) applies, such Death Benefit shall
consist of the following: (C) a lump sum payment will be paid to the Beneficiary
entitled to receive the Death Benefit pursuant to Section 7.3(a) below in an
amount equal to the sum of the monthly annuity payments which would have been
payable to the Participant for the months between the month in which his
Supplemental Pension would have commenced without regard to Section 5.4(c) and
the month in which he died, plus interest through the date of his death as
provided for in Section 5.4(c), and (D) the monthly survivor benefit will be
paid to the Beneficiary who would have been so entitled on the basis of the form
of payment that would have applied to him pursuant to Section 5.3(a), (b) or
(d) had the Participant’s Supplemental Pension commenced in the month of his
death.

22



--------------------------------------------------------------------------------



 



     (ii) If such Participant was entitled to receive his Supplemental Pension
in the form of a lump sum payment, a Death Benefit will be paid to the
Beneficiary entitled to receive the Death Benefit pursuant to Section 7.3(a)
below. The amount of such Death Benefit shall be equal to the lump sum amount
such Participant would have been entitled to receive had the Participant’s
Supplemental Pension been paid in the month of his death, plus interest, if
applicable, through the date of his death pursuant to Section 5.4(c) as if the
date of his death were the end of the six months delay period.
     (c) Deferred Retirement Death. In the case of a Participant who dies as
provided in Section 7.1(c), a Death Benefit will be paid as provided in (i) or
(ii) as follows:
     (i) In the case of a Participant who dies prior to reaching age 55, a Death
Benefit will be paid to the Beneficiary who would have been so entitled at the
time of his death and in the amount determined as follows:
     (A) If such Participant was entitled to receive his Supplemental Pension in
the form provided for in Section 5.3(a), (b) or (d), such Death Benefit shall be
paid in the form applicable under Section 5.3(a) or (b), based on his marital
status at the time of his death, to the Beneficiary who would have been so
entitled at the time of his death on the basis of that form, and in the amount
that would have been applicable had the Participant lived to age 55, commenced
his Supplemental Pension in the month immediately following the month in which
he reached age 55 and died immediately after his Supplemental Pension commenced,
as reduced actuarially, on the basis of the Beneficiary’s age, to reflect
commencement of such Death Benefit pursuant to Section 7.4(b) prior to such
Participant reaching age 55.
     (B) If such Participant was entitled to receive his Supplemental Pension in
the form of a lump sum payment, such Death Benefit shall be paid as provided in
Section 7.3(a) in a lump sum amount equal to the actuarial equivalent lump sum
value of the survivor benefit that would have been paid under the form
applicable under Section 5.3(a) or (b) had the Participant lived to age 55,
commenced his Supplemental Pension in the month immediately following the month
in which he reached age 55 and died immediately after his Supplemental Pension
commenced, as reduced actuarially, on the basis of the Beneficiary’s age, to
reflect commencement of such Death Benefit pursuant to Section 7.4(b) prior to
such Participant reaching age 55.

23



--------------------------------------------------------------------------------



 



     (ii) In the case of a Participant who dies after reaching age 55, a Death
Benefit will be paid to the Beneficiary in the amount provided for in
Section 7.2(b) above.
     (iii) For purposes of this Section 7.2(c), the actuarial equivalent lump
sum value and the actuarial equivalent alternative annuity forms of Supplemental
Pension payments shall be determined in accordance with the actuarial
assumptions set forth in Exhibit C hereto.
     Section 7.3. Form of Payment of Death Benefits:
     (a) Lump Sum and Monthly Death Benefits. The Lump Sum Death Benefit, the
Monthly Death Benefit, the Death Benefit provided for in Section 7.2(b)(i)(C),
the Death Benefit provided for in Section 7.2(b)(ii) and the Death Benefit
provided for in Section 7.2(c)(i)(B) are payable to the Participant’s designated
Beneficiary. In the event that no Beneficiary has been effectively designated as
provided with respect to the Death Benefits described in the preceding sentence
or the guaranteed monthly payments for the selected period under the annuity
form described in Sections 5.3(b) and 5.3(d)(iii), the Participant’s surviving
spouse shall be deemed the designated Beneficiary, or if the Participant has no
surviving spouse, his children, if any, per stirpes, and if none, the estate of
the Participant shall be deemed the designated Beneficiary. If a Beneficiary
entitled to receive a Death Benefit that is a survivor annuity payment hereunder
(other than the guaranteed monthly payments for the selected period under the
annuity form described in Sections 5.3(b) and 5.3(d)(iii)) dies before
commencement of payment of that Death Benefit, then that Death Benefit shall not
be payable from the Plan. The Monthly Death Benefit shall be a single life
annuity, if the Participant’s surviving spouse is the designated Beneficiary,
and shall be a 120-month term certain annuity, if someone other than the
surviving spouse is the Participant’s designated Beneficiary.
     (b) Dependent Death Benefit. The Dependent Death Benefit is payable to the
Participant’s dependent children in equal shares until there cease to be any
dependent children

24



--------------------------------------------------------------------------------



 



remaining. As each child loses his or her dependent status, the child’s share of
the Dependent Death Benefit shall be paid to the remaining dependent child or
children in equal shares. A child of the Participant is deemed to be a dependent
until the child reaches age eighteen or, if a full-time student (i.e. enrolled
in twelve hours or more of courses of higher education), age 25, or until the
child’s death if earlier. At the discretion of the Plan Administrator, any
dependent child’s share of the Dependent Death Benefit may be paid to the
Participant’s surviving spouse or other guardian of such child if applicable and
shall constitute full settlement of the Plan’s obligation to such child with
respect to such payment. If the Participant’s surviving spouse is the designated
Beneficiary for the Monthly Death Benefit and dies while receiving the Monthly
Death Benefit and while any dependent child or children of the Participant
remain, then the Monthly Death Benefit being paid to the surviving spouse shall
be added to the Dependent Death Benefit and shall be payable in equal shares to
the dependent children in the same manner and for the same time period as the
Dependent Death Benefit.
     Section 7.4. Commencement of Death Benefits:
     (a) The Death Benefits payable pursuant to Section 7.2(a) shall be paid,
with respect to the Lump Sum Death Benefit, or shall commence, with respect to
the Monthly Death Benefit and the Dependent Death Benefit, as of the first day
of the month next following the Participant’s death.
     (b) The Death Benefits payable pursuant to Sections 7.2(b) and (c) shall
commence as of the first day of the month next following the Participant’s
death.

25



--------------------------------------------------------------------------------



 



ARTICLE VIII
Administration
     Section 8.1. Plan Administration: The Plan shall be administered by the
Board of Directors. The Board of Directors may, in its sole discretion,
establish a committee to carry out the day-to-day administration of the Plan and
may delegate any portion of its authority and responsibilities as Plan
Administrator to such committee.
     Section 8.2. Powers of Plan Administrator: The Plan Administrator shall
have the discretionary power and authority to interpret and administer the Plan
according to its terms, including the power to construe and interpret the Plan,
to supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors in the
administration and application of the Plan. The Plan Administrator shall have
such additional powers as may be necessary to discharge its duties and
responsibilities hereunder.
     Section 8.3. Calculation of Funding Obligations: The Employer shall
calculate its funding obligations hereunder solely by using the actuarial
assumptions and methodology set forth in Exhibit D hereto. In its discretion, at
any time prior to a Change in Control of the Employer, the Employer may amend
Exhibit D to change such actuarial assumptions and methodology, provided that
such changes are communicated promptly in writing to all Participants, Retired
Participants, and Beneficiaries. Upon and after a Change in Control of the
Employer, the actuarial assumptions and methodology set forth in Exhibit D may
be changed with respect to any Participant, Retired Participant, or Beneficiary
who was a Participant, Retired Participant, or Beneficiary at the time of such
Change in Control, only with the written consent of such affected Participant,
Retired Participant, or Beneficiary. For purposes of this Section 8.3

26



--------------------------------------------------------------------------------



 



only, and notwithstanding the foregoing, no actions or events related to the
Merger, including shareholder approval of the Merger or the consummation of the
Merger, shall constitute a Change in Control of the Employer that requires any
consent be obtained pursuant to this Section 8.3.
     Section 8.4. Annual Statements: As soon as practicable after the end of
each Plan Year, the Employer shall deliver to each Participant, Retired
Participant, and Beneficiary a statement containing (a) the present value of the
Employer’s future benefit obligations to the Participant, Retired Participant,
or Beneficiary; (b) the actuarial assumptions used to calculate the present
value of the Employer’s future benefit obligations hereunder; and (c) the
current value of the assets, if any, held in a trust or other funding
arrangement for the benefit of the Participant, Retired Participant, or
Beneficiary.
ARTICLE IX
Miscellaneous Provisions
     Section 9.1. Amendment or Termination of the Plan:
     (a) In General. Subject to the remaining provisions of this Section 9.1,
the Board of Directors may by resolution, in its absolute discretion, from time
to time, amend, suspend, or terminate any or all of the provisions of the Plan;
provided, however, that no amendment, suspension, or termination may apply so as
to decrease the payment to any Participant or Beneficiary of any benefit under
the Plan that he accrued prior to the effective date of such amendment,
suspension, or termination, nor shall such amendment, suspension, or termination
change the time and form of payment to be made under the provisions of the Plan
as in effect before such amendment, suspension, or termination, except as
otherwise permitted or required under Code Section 409A and the Treasury
regulations issued thereunder.

27



--------------------------------------------------------------------------------



 



     (b) Amendment That Decreases Benefits. If the Board of Directors amends the
Plan and such amendment results in a decrease in the Supplemental Pension, Death
Benefits or Disability Benefit that otherwise would be paid under this Plan but
for the amendment, except as provided in subparagraphs (iii) and (iv) below, the
Participant’s Supplemental Pension, Death Benefits or Disability Benefit shall
equal the sum of (i) and (ii) as follows:
     (i) The amount derived by multiplying the Participant’s benefit calculated
pursuant to the terms of the Plan in effect immediately prior to the amendment
and based upon the Participant’s Compensation used to calculate the appropriate
benefit by the following fraction: The numerator is the number of full years of
Covered Employment the Participant has prior to the effective date of the
amendment, and the denominator is the total number of full years of Covered
Employment the Participant has; however, neither the numerator nor the
denominator shall exceed 10.
     (ii) The amount derived by multiplying the Participant’s benefit as
calculated pursuant to the terms of the Plan as amended based upon the
Participant’s Compensation used to calculate the appropriate benefit by the
following fraction: The numerator is the number of full years that the
Participant participated in the Pension Plan after the effective date of the
amendment (but this number when added to the numerator of the fraction in
subparagraph (i) above, shall not exceed 10) and the denominator is the total
number of full years of Covered Employment the Participant has (but this number
shall not exceed 10).
     (iii) Notwithstanding the foregoing provisions of this subparagraph (b), if
the Plan is so amended before a Participant is vested in his retirement benefits
under the Pension Plan, the Participant’s Supplemental Pension, Death Benefit or
Disability Benefit shall be calculated solely in accordance with the terms of
the Plan as amended.
     (iv) Notwithstanding the foregoing provisions of this subparagraph (b), if
any such amendment occurs upon or after a Change in Control, the Participant’s
Supplemental Pension shall at least equal the benefits which would be paid under
subparagraph (c) below if there was a termination of the Plan at the time of
such amendment.
     Notwithstanding the foregoing provisions of this subparagraph (b), the
Amendment and Restatement of the Plan effective August 7, 2007 shall not for any
purposes be treated as

28



--------------------------------------------------------------------------------



 



resulting in a decrease in the Supplemental Pension, Death Benefit or Disability
Benefit otherwise payable under this Plan.
     (c) Termination of the Plan.
     (i) If the Board of Directors terminates all or any portion of the Plan and
such termination adversely affects a Participant’s Supplemental Pension, such
Participant shall be entitled to receive a Supplemental Pension whether or not
such Participant has been an Eligible Employee for at least two years or is
vested in his retirement benefits under the Pension Plan at the time of such
Plan termination.
     (A) It shall be based upon the Participant’s Compensation as of the date of
the termination of the Plan;
     (B) If payment of the Supplemental Pension begins before the Participant
has ten full years of Covered Employment, the reduction referred to in
Section 5.2(a)(i) shall not apply;
     (C) If payment of the Supplemental Pension begins before the Participant
attains age 62, the reductions referred to in Section 5.2(b) shall not apply;
and
     (D) If the Participant is not otherwise vested under the Pension Plan, the
calculation made under Section 5.2(a)(ii) above shall be made as if he were so
vested.
Except as otherwise provided in Section 5.4(c), the Supplemental Pension
determined under this subparagraph (c) shall be paid or commence on the later of
(i) the first day of the month following the month in which such Participant
incurs a Separation from Service, or (ii) the first day of the month following
the month in which such Participant attains age 55.
     (ii) If the Board of Directors terminates all or any portion of the Plan
and such termination adversely affects the Disability Benefits or Death Benefits
described in the Plan, a Participant shall continue to be entitled to the
Disability Benefits or Death Benefits described in the Plan if he thereafter
dies or suffers a Disability. Any such Death Benefit or Disability Benefit,
however, shall be calculated as of the date of termination of such benefit or
the Plan as if such date of termination was the date the Participant died or
suffered a Disability. Payment of any such Death Benefit or Disability Benefit
shall be made in accordance with the terms of the Plan as in effect immediately
prior to the date of termination of such benefit or the Plan.

29



--------------------------------------------------------------------------------



 



     (d) Amendments to Comply with Internal Revenue Code Section 409A.
Notwithstanding any of the foregoing provisions of this Section 9.1 or any of
the terms and conditions of the Participation Agreement to the contrary, the
Board of Directors reserves the right, in its sole discretion, to amend the Plan
and/or any Participation Agreement in any manner it deems necessary or desirable
in order to comply with or otherwise address issues resulting from Code
Section 409A.
     Section 9.2. Nonguarantee of Employment: Nothing contained in this Plan
shall be construed as a contract of employment between the Employer and any
employee, as a right of any employee to be continued in the employment of the
Employer, or as a limitation of the right of the Employer to discharge any of
its employees, with or without Cause.
     Section 9.3. Nonalienation of Benefits: To the extent permitted by law,
benefits payable under this Plan shall not, without the Plan Administrator’s
consent, be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary. Any unauthorized attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose
of any right to benefits payable hereunder shall be void. No part of the assets
of the Employer shall be subject to seizure by legal process resulting from any
attempt by creditors of or claimants against any Participant or Beneficiary or
any person claiming under or through the foregoing to attach his interest under
the Plan.
     Section 9.4. Liability: No director, officer, or employee of the Employer
shall be liable for any act or action, whether of commission or omission, taken
by any other director, officer, employee, or agent of the Employer under the
terms of the Plan or, except in circumstances

30



--------------------------------------------------------------------------------



 



involving his bad faith, for anything done or omitted to be done by him under
the terms of the Plan.
     Section 9.5. Participation Agreement: Each Participant shall enter into a
Participation Agreement as a condition to his participation in the Plan. Such
Participation Agreement shall constitute a separate and enforceable agreement
between the Employer and the Participant regarding the Participant’s rights in
the Plan.
     Section 9.6. Successors to the Employer: Any successor to the Employer
hereunder, which successor continues or acquires any of the business of the
Employer, shall be bound by the terms of this Plan in the same manner and to the
same extent as the Employer.
     Section 9.7. Tax Withholding: The Employer shall have the right to deduct
from all amounts paid in cash or other form under this Agreement any Federal,
state, local or other taxes required by law to be withheld.
     IN WITNESS WHEREOF, and as conclusive evidence of its adoption of this
Amended and Restated Supplemental Executive Benefits Plan, the Employer has
caused this Plan to be duly executed on this 10th day of September, 2008, to be
effective as of the date set forth in Section 1.2 above.

            ATMOS ENERGY CORPORATION
      By:   /s/ ROBERT W. BEST         Robert W. Best        Chairman, President
and
Chief Executive Officer   

31



--------------------------------------------------------------------------------



 



         

[For Participants who commenced participation in the Plan prior to November 13,
1996]
EXHIBIT A-1
PARTICIPATION AGREEMENT
     THIS PARTICIPATION AGREEMENT is entered into as of the                     
day of                     , 20    by and between ATMOS ENERGY CORPORATION, a
Texas and Virginia corporation (the “Employer”), and                     
(“Participant”).
WITNESSETH:
     WHEREAS, the Employer adopted and has been maintaining the Atmos Energy
Corporation Supplemental Executive Benefits Plan (the “Plan”), pursuant to which
certain executive or management employees of the Employer may receive
supplemental retirement, disability, and death benefits; and
     WHEREAS, Participant has been a participant in the Plan since prior to
November 13, 1996 and as a result has certain entitlements under the Plan as in
effect prior to such date; and
     WHEREAS, effective as of August 7, 2007 (the “Effective Date”), the
Employer amended and restated the Plan; and
     WHEREAS, the parties desire to enter into a new participation agreement in
order for Participant to continue participation in the amended and restated
Plan; and
     WHEREAS, in accordance with Section 9.5 of the Plan, the Employer and
Participant have agreed to execute and enter into this Agreement;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Agreement. The Employer hereby agrees to provide to Participant the
benefits described in the Plan, including any grandfathered benefits provided to
Participant on account of the Change in Control resulting from the Agreement and
Plan of Reorganization, dated as of July 19, 1996, between the Employer and
United Cities Gas Company, pursuant to the terms and conditions set forth in the
Plan, a copy of which has been provided to Participant and is incorporated by
reference into this Agreement. The capitalized terms used in the Plan shall have
the same meanings in this Agreement as assigned to them in the Plan. Participant
acknowledges he or she has received a copy of the Plan.
     2. Delay in Payment of Supplemental Pension For Certain Participants. If
Participant who is a “specified employee,” as defined in § 1.409A-1(i) of the
Final Regulations

1



--------------------------------------------------------------------------------



 



under Code Section 409A, and whose Supplemental Pension would otherwise be paid
or commence (the “Original Payment Date”) before a date which is at least six
(6) months following the date of Participant’s termination of employment that
constitutes a “separation from service,” as defined in Code Section 409A and the
Final Regulations issued thereunder (“Separation from Service”), the
Supplemental Pension shall be paid or commence for such Participant on the date
which is six (6) months following the date of Participant’s Separation from
Service (or, if earlier, the date of death of Participant), provided such six
(6) month delay is required by Code Section 409A. All monthly annuity payments
which are delayed for six months shall be paid in a lump sum on the date
specified in this paragraph 2 for commencement of such payments. All lump sum or
monthly annuity payments which are delayed as provided in this paragraph 2 shall
accrue interest for the period from the Original Payment Date (or, in the case
of the monthly annuity payments the first day of the month in which such payment
was to be made) until the date such payment is actually made. Said interest
shall be equal to the applicable segment rates as defined in Code
Section 417(e)(3)(D), without regard to the phase-in percentages specified in
Code Section 417(e)(3)(D)(iii), for the November preceding the first day of the
calendar year in which the Participant retires or otherwise becomes entitled to
payments without regard to this paragraph 2.
     3. Amendment or Termination of the Plan; Separation from Service or
Termination of Participation Without Cause. The Employer hereby agrees that, if
     (i) the Employer amends or terminates the Plan after May 14, 1997 in such a
manner that results in a decrease in the amount of the benefits to be paid under
the Plan to Participant,
     (ii) Participant incurs a Separation from Service by reason of
Participant’s employment being terminated voluntarily by Participant or
involuntarily by the Employer for any reason other than for Cause (as defined in
subparagraph 3(e) below), or on account of LTD Disability, or
     (iii) Participant’s participation in the Plan is terminated by the Employer
for any reason other than for Cause prior to the Participant’s Separation from
Service with the Employer,
Participant shall have the right to, and the Employer agrees to pay to
Participant, any benefits accrued prior to the effective date of such amendment
or termination of the Plan or such Participant’s Separation from Service with
the Employer or termination of participation in the Plan. Such benefits shall
become payable, however, only upon such an event, in accordance with the terms
of the Plan or any portion thereof as in effect immediately prior to the
effective date of such amendment or termination of the Plan or such
Participant’s Separation from Service with the Employer or termination of
participation in the Plan, except as otherwise permitted or required under Code
Section 409A and the Treasury regulations issued thereunder. The amount of
benefits that shall be paid under this paragraph 3 shall be calculated as
follows:
     (a) In the event the Employer amends the Plan after May 14, 1997 and such
amendment results in a decrease in the amount of the Supplemental Pension,

2



--------------------------------------------------------------------------------



 



Disability Benefit, or Death Benefits that would be paid under the Plan but for
the amendment thereof, the amount of Participant’s benefit shall be the sum of:
     (i) The amount derived by multiplying Participant’s benefit calculated
pursuant to the terms of the Plan in effect immediately prior to the amendment
and based upon Participant’s Compensation used to calculate the appropriate
benefit by the following fraction: The numerator is the number of full years of
Covered Employment Participant has prior to the effective date of the amendment,
and the denominator is the total number of full years of Covered Employment
Participant has; however, neither the numerator nor the denominator shall exceed
10; plus
     (ii) The amount derived by multiplying Participant’s benefit as calculated
pursuant to the terms of the Plan as amended based upon Participant’s
Compensation used to calculate the appropriate benefit by the following
fraction: The numerator is the number of years that Participant participated in
the Pension Plan after the effective date of the amendment (but this number when
added to the numerator of the fraction in subparagraph (i) above, shall not
exceed 10) and the denominator is the total number of full years of Covered
Employment Participant has (but this number shall not exceed 10);
provided, however, that if the Plan is so amended prior to Participant being
vested in his retirement benefits under the Pension Plan, Participant’s
Supplemental Pension, Death Benefit or Disability Benefit payable hereunder
shall be calculated solely in accordance with the terms of the Plan as amended;
and provided, further, that, Participant’s Supplemental Pension must at least
equal the benefits which would be paid under Section 9.1(c) of the Plan if there
was a termination of the Plan at the time of such amendment.
     (b) In the event the Employer terminates the Plan or any portion thereof
after August 7, 2007, and such termination adversely affects the Disability
Benefit or Death Benefits described in the Plan, Participant’s Disability
Benefit and Death Benefits shall be calculated as of the date of termination of
such benefit or the Plan as though the date of such termination was the date
that Participant became disabled or died. Such Disability Benefit and Death
Benefits shall become payable, however, only upon Participant’s disability or
death occurring in accordance with the terms of the Plan or any portion thereof
as in effect immediately prior to the date of its termination, except as
otherwise permitted or required under Code Section 409A and the Treasury
regulations issued thereunder.
     (c) In the event the Employer terminates the Plan or any portion thereof
after August 7, 2007, and such termination adversely affects Participant’s
Supplemental Pension described in the Plan, Participant’s Supplemental Pension

3



--------------------------------------------------------------------------------



 



shall be the amount determined in accordance with Section 5.2 of the Plan except
that
     (i) It shall be based upon Participant’s Compensation as of the date of the
termination of the Plan;
     (ii) If payment of the Supplemental Pension begins before Participant has
ten full years of Covered Employment, the reduction referred to in
Section 5.2(a)(i) of the Plan shall not apply;
     (iii) If payment of the Supplemental Pension begins before Participant
attains age 62, the reductions referred to in Section 5.2(b) of the Plan shall
not apply; and
     (iv) If Participant is not otherwise vested under the Pension Plan, the
calculation made under Section 5.2(a)(ii) of the Plan shall be made as if he
were so vested.
     (d) If Participant incurs a Separation from Service by reason of
Participant’s employment being terminated voluntarily by Participant or
involuntarily by the Employer for any reason other than for Cause (as defined in
subparagraph 3(e) below), or on account of LTD Disability, or if Participant’s
participation in the Plan is terminated by the Employer for any reason other
than for Cause, Participant shall nevertheless be entitled to receive a
Supplemental Pension at such time as he becomes entitled to receive a benefit
commencing in accordance with the provisions of Section 5.5(c) of the Plan,
regardless of whether he has been an Eligible Employee for at least two years or
is vested in his retirement benefits under the Pension Plan. Such Supplemental
Pension shall be calculated in the same manner as set forth in subparagraph 3(c)
above for benefits payable in the event of a termination of the Plan.
     (e) As used in this Agreement, “Cause” for Separation from Service shall
mean termination upon
     (i) the willful and continued failure by Participant to substantially
perform his duties with the Employer (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Employer
that specifically identifies the manner in which the Employer believes that
Participant has not substantially performed his duties, or
     (ii) Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Employer, monetarily or otherwise.

4



--------------------------------------------------------------------------------



 



For purposes of this subparagraph, no act, or failure to act, on Participant’s
part shall be deemed “willful” if done, or omitted to be done, by Participant in
good faith and with a reasonable belief that the action or omission was in the
best interests of the Employer. Notwithstanding the foregoing, Participant shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board of Directors of the Employer at a meeting of such Board of
Directors called and held for such purpose (after reasonable notice to
Participant and an opportunity for Participant, together with Participant’s
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors that Participant was guilty of conduct
set forth above in subparagraph (i) or (ii) and specifying the particulars
thereof in detail.
     4. Limitations. Participant agrees that nothing in this Agreement or the
Plan shall entitle him, or be deemed to entitle him, to receive a Supplemental
Pension under the Plan if:
     (a) he has not met the requirements for a Supplemental Pension as set forth
in the Plan, or
     (b) his employment with the Employer or participation in the Plan is
terminated for Cause (as defined in subparagraph 3(e) above).
     5. Amendment or Termination. No amendment or termination of the Plan by the
Employer shall constitute an amendment or termination of this Agreement. This
Agreement may be amended or modified only by the written agreement of the
parties hereto, and will terminate only upon the occurrence of the earlier of
the following events: (a) the execution of a written agreement to terminate this
Agreement signed by all of the parties hereto, (b) the satisfaction of all of
the Employer’s obligations to Participant under the Plan and this Agreement, or
(c) the termination for Cause of Participant’s employment with the Employer or
participation in the Plan. Notwithstanding any of the terms and conditions of
this Participation Agreement or Section 9.1 of the Plan to the contrary, the
Board of Directors reserves the right, in its sole discretion, to amend the Plan
and/or this Participation Agreement in any manner it deems necessary or
desirable in order to comply with or otherwise address issues resulting from
Code Section 409A.
     6. Funding.
     (a) Not later than the time each Participant who elected to receive his
Supplemental Pension in the form of a monthly annuity provided for in Section
5.3(a), (b) or (d) of the Plan Retires or becomes eligible to receive an
unreduced Supplemental Pension under the Plan, whichever occurs first, the
Employer shall contribute to a trust or other funding arrangement an amount
necessary to fund 100% of the then-present value of Participant’s accrued
Supplemental Pension. Each Participant who elected or is otherwise entitled to
receive his Supplemental

5



--------------------------------------------------------------------------------



 



Pension in a lump sum payment shall not, except as provided below, have any
amount contributed to a trust or other funding arrangement on his behalf
pursuant to this paragraph 6. Notwithstanding the foregoing, immediately upon a
Change in Control, the Employer shall contribute to a trust or other funding
arrangement an amount necessary to fund 100% of the then-present value of all
Supplemental Pension benefits (vested and unvested) payable under this Agreement
and/or the Plan to Participant, regardless of whether Participant is then
eligible to Retire or to receive an unreduced Supplemental Pension and
regardless of the form in which such Supplemental Pension is to be paid. The
amount required to be funded by this paragraph 6 shall be calculated in
accordance with paragraph 7 hereof. The Employer shall review the funding status
of the trust or other funding arrangement established under this paragraph 6 on
an annual basis and shall make contributions thereto as may be required to
maintain the value of the assets thereof at no less than 100% of the
then-present value of all such Supplemental Pension benefits.
(b) (i) As used in this paragraph 6 and paragraph 7, except as provided herein,
a “Change in Control” of the Employer occurs upon a change in the Employer’s
ownership, its effective control or the ownership of a substantial portion of
its assets, as follows:
     (A) Change in Ownership. A change in ownership of the Employer occurs on
the date that any “Person” (as defined in subparagraph (ii) below), other than
(1) the Employer or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Employer in substantially the same proportions as their
ownership of the Employer’s stock, acquires ownership of the Employer’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Employer’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Employer’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Employer through
ownership of 30% or more of the total voting power of the Employer’s stock, as
discussed in subparagraph (i)(B) below, the acquisition of additional control of
the Employer by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (i)(A); or

6



--------------------------------------------------------------------------------



 



     (B) Change in Effective Control. Even though the Employer may not have
undergone a change in ownership under subparagraph (i)(A) above, a change in the
effective control of the Employer occurs on either of the following dates:
     (1) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Employer’s stock possessing 30 percent or more of the total
voting power of the Employer’s stock. However, if any Person owns 30% or more of
the total voting power of the Employer’s stock, the acquisition of additional
control of the Employer by the same Person is not considered to cause a Change
in Control pursuant to this subparagraph (i)(B)(1); or
     (2) the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
     (C) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Employer, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Employer’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Employer immediately after the transfer, through a transfer to (1) a shareholder
of the Employer (immediately before the asset transfer) in exchange for or with
respect to the Employer’s stock; (2) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Employer; (3) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Employer’s outstanding stock; or (4) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or

7



--------------------------------------------------------------------------------



 



indirectly, at least 50% of the total value or voting power of the Employer’s
outstanding stock.
Notwithstanding the foregoing provisions of this subparagraph (i), no actions or
events related to the Merger, including the consummation of the Merger, shall
constitute a Change in Control of the Employer for any of the purposes for which
a Change in Control as defined under this subparagraph (i) applies under this
Participation Agreement.
     (ii) For purposes of subparagraph (i) above,
     (A) “Person” shall have the meaning given in Section 7701(a)(1) of the
Code. Person shall include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.
     (B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
     (iii) The provisions of this subparagraph 6(b) shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this subparagraph 6(b)
shall be in compliance with the requirements of said Code Section and said
Regulations.
     7. Calculation of Funding Obligations. The Employer shall calculate its
funding obligations under this Agreement and the Plan solely by using the
actuarial assumptions and methodology set forth in Exhibit D to the Plan. Upon
and after a Change in Control of the Employer, the actuarial assumptions and
methodology set forth in Exhibit D may be changed with respect to Participant
or, if applicable, his Beneficiary, only with Participant’s, or, if applicable,
his Beneficiary’s, written consent.
     8. Confidential Information.
     (a) Participant shall not disclose or use at any time, either during
employment or thereafter, any Confidential Information (as defined below) of
which Participant is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Employer. Participant will take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft. Participant shall deliver to the
Employer at the termination of employment or at any time the Employer may
request all memoranda, notes, plans, records, reports, computer tapes and
software and other

8



--------------------------------------------------------------------------------



 



documents and data (and copies thereof, including electronic copies) relating to
the Confidential Information, work product or the business of the Employer or
any of its Subsidiaries which he may then possess or have under his control.
     (b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Employer in connection with its business, including
but not limited to (i) information, observations and data obtained by
Participant while employed by the Employer and its predecessors (including
information, observations and data obtained prior to the date of this
Agreement), concerning the business or affairs of the Employer, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists (including names of
contact persons, purchasing patterns or preferences, past purchase and sale
history and other information), (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, (xv) business
strategies, acquisition plans and candidates, financial or other performance
data and personnel lists and data, and (xvi) all similar and related information
in whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public, or has become
otherwise generally known by the public (in each case, through no fault of
Participant) prior to the date Participant proposes to disclose or use such
information. Participant shall not disclose Confidential Information unless it
is required to be disclosed by law, regulation or an order of a court or other
governmental entity. In the event that an action is initiated pursuant to which
Participant may become legally compelled to disclose all or any portion of the
Confidential Information, he shall provide the Employer with prompt notice
thereof, so that the Employer may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Participant shall furnish only that portion of the Confidential Information
which is legally required and shall exercise his best efforts to obtain reliable
assurances that confidential treatment will be afforded such portion of the
Confidential Information. Confidential Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
     9. Annual Statements. As soon as practicable after the end of each Plan
Year, the Employer shall deliver to Participant or, if applicable, his
Beneficiary, a statement containing (a) the present value of the Employer’s
future benefit obligations to Participant, or, if applicable, his Beneficiary;
(b) the actuarial assumptions used to calculate the present value of the
Employer’s

9



--------------------------------------------------------------------------------



 



future benefit obligations under the Plan; and (c) the current value of the
assets, if any, held in any trust or other funding arrangement for the benefit
of Participant, or, if applicable, his Beneficiary.
     10. No Guarantee of Employment. Nothing contained in this Agreement shall
be construed as a contract of employment between the Employer and Participant,
or as a right of Participant to be continued in the employment of the Employer,
or as a limitation of the right of the Employer to discharge Participant with or
without cause.
     11. Legal Fees and Expenses. The Employer agrees to pay any and all legal
fees and expenses incurred by Participant in seeking to obtain or enforce any
right or benefit provided by this Agreement.
     12. Capitalized Terms. Each capitalized term used in this Agreement that is
not otherwise defined herein shall have the same meaning attributed to it in the
Plan.
     13. Agreement Binding on Successors to the Employer. Any successor to the
Employer hereunder, which successor continues or acquires any of the business of
the Employer, shall be bound by the terms of this Agreement in the same manner
and to the same extent as the Employer.
     14. Prior Agreements Superseded. The terms of this Agreement supersede the
terms of all prior Participation Agreements between Participant and the
Employer.
     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.
     IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of the date first written above.

            PARTICIPANT      ATMOS ENERGY CORPORATION
            By:                        

10



--------------------------------------------------------------------------------



 



[For all Participants who commenced participation in the Plan on and after
November 13, 1996]
EXHIBIT A-2
PARTICIPATION AGREEMENT
     THIS PARTICIPATION AGREEMENT is entered into as of the ___day of
                    , 20___ by and between ATMOS ENERGY CORPORATION, a Texas and
Virginia corporation (the “Employer”), and
                                         (“Participant”).
WITNESSETH:
     WHEREAS, the Employer has adopted the Atmos Energy Corporation Supplemental
Executive Benefits Plan (the “Plan”), pursuant to which certain executive or
management employees of the Employer may receive supplemental retirement,
disability, and death benefits; and
     WHEREAS, Participant commenced participation in the Plan on or after
November 13, 1996; and
     WHEREAS, effective as of August 7, 2007 (the “Effective Date”), the
Employer amended and restated the Plan; and
     WHEREAS, the parties desire to enter into a new participation agreement in
order for Participant to continue participation in the amended and restated
Plan; and
     WHEREAS, in accordance with Section 9.5 of the Plan, the Employer and
Participant have agreed to execute and enter into this Agreement.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Agreement. The Employer hereby agrees to provide to Participant the
benefits described in the Plan pursuant to the terms and conditions set forth in
the Plan, a copy of which has been provided to Participant and is incorporated
by reference into this Agreement. The capitalized terms used in the Plan shall
have the same meanings in this Agreement as assigned to them in the Plan.
Participant acknowledges he or she has received a copy of the Plan.
     2. Delay in Payment of Supplemental Pension For Certain Participants. If
Participant is a “specified employee,” as defined in § 1.409A-1(i) of the Final
Regulations under Code Section 409A, whose Supplemental Pension would otherwise
be paid or commence (the “Original Payment Date”) before a date which is at
least six (6) months following the date of Participant’s termination of
employment that constitutes a “separation from service,” as defined

1



--------------------------------------------------------------------------------



 



in Code Section 409A and the Final Regulations issued thereunder (“Separation
from Service”), the Supplemental Pension shall be paid or commence for
Participant on the date which is six (6) months following the date of
Participant’s Separation from Service (or, if earlier, the date of death of
Participant), provided such six (6) month delay is required by Code
Section 409A. All monthly annuity payments which are delayed for six months
shall be paid in a lump sum on the date specified in this paragraph 2 for
commencement of such payments. All lump sum or monthly annuity payments which
are delayed as provided in this paragraph 2 shall accrue interest for the period
from the Original Payment Date (or, in the case of the monthly annuity payments
the first day of the month in which such payment was to be made) until the date
such payment is actually made. Said interest shall be equal to the applicable
segment rates as defined in Code Section 417(e)(3)(D), without regard to the
phase-in percentages specified in Code Section 417(e)(3)(D)(iii), for the
November preceding the first day of the calendar year in which Participant
retires or otherwise becomes entitled to payments without regard to this
paragraph 2.
     3. Amendment or Termination of the Plan; Separation from Service or
Termination of Participation Without Cause. The Employer hereby agrees that, if
     (i) the Employer amends or terminates the Plan in such a manner that
results in a decrease in the amount of the benefits to be paid under the Plan to
Participant,
     (ii) Participant incurs a Separation from Service by reason of
Participant’s employment being terminated involuntarily by the Employer for any
reason other than for Cause (as defined in subparagraph 3(e) below), or on
account of LTD Disability, or
     (iii) Participant’s participation in the Plan is terminated by the Employer
for any reason other than for Cause prior to Participant’s Separation from
Service with the Employer,
Participant shall have the right to, and the Employer agrees to pay to
Participant, any benefits accrued prior to the effective date of such amendment
or termination of the Plan or of such Participant’s Separation from Service with
the Employer or termination of participation in the Plan. Such benefits shall
become payable, however, only upon such an event, in accordance with the terms
of the Plan or any portion thereof as in effect immediately prior to the
effective date of such amendment or termination of the Plan or such
Participant’s Separation from Service with the Employer or termination of
participation in the Plan, except as otherwise permitted or required under Code
Section 409A and the Treasury regulations issued thereunder. The amount of
benefits that shall be paid under this paragraph 3 shall be calculated as
follows:
     (a) In the event the Employer amends the Plan and such amendment results in
a decrease in the amount of the Supplemental Pension, Disability Benefit, or
Death Benefits that would be paid under the Plan but for the amendment thereof,
the amount of Participant’s benefit shall be the sum of:

2



--------------------------------------------------------------------------------



 



     (i) The amount derived by multiplying Participant’s benefit calculated
pursuant to the terms of the Plan in effect immediately prior to the amendment
and based upon Participant’s Compensation used to calculate the appropriate
benefit by the following fraction: The numerator is the number of full years of
Covered Employment Participant has prior to the effective date of the amendment,
and the denominator is the total number of full years of Covered Employment
Participant has; however, neither the numerator nor the denominator shall exceed
10; plus
     (ii) The amount derived by multiplying Participant’s benefit as calculated
pursuant to the terms of the Plan as amended based upon Participant’s
Compensation used to calculate the appropriate benefit by the following
fraction: The numerator is the number of full years that Participant
participated in the Pension Plan after the effective date of the amendment (but
this number when added to the numerator of the fraction in subparagraph
(i) above, shall not exceed 10) and the denominator is the total number of full
years of Covered Employment Participant has (but this number shall not exceed
10);
provided, however, that if the Plan is so amended prior to Participant being
vested in his retirement benefits under the Pension Plan, Participant’s
Supplemental Pension, Death Benefit or Disability Benefit payable hereunder
shall be calculated solely in accordance with the terms of the Plan as amended;
and provided, further, that, if such amendment occurs upon or after a “Change in
Control” (as defined in subparagraph 4(b) below), Participant’s Supplemental
Pension must at least equal the benefits which would be paid under
Section 9.1(c) of the Plan if there was a termination of the Plan at the time of
such amendment.
     (b) In the event the Employer terminates the Plan or any portion thereof
after August 7, 2007, and such termination adversely affects the Disability
Benefit or Death Benefits described in the Plan, Participant’s Disability
Benefit and Death Benefits shall be calculated as of the date of termination of
such benefit or the Plan as though the date of such termination was the date
that Participant became disabled or died. Such Disability Benefit and Death
Benefits shall become payable, however, only upon Participant’s disability or
death occurring in accordance with the terms of the Plan or any portion thereof
as in effect immediately prior to the date of its termination, except as
otherwise permitted or required under Code Section 409A and the Treasury
regulations issued thereunder.
     (c) In the event the Employer terminates the Plan or any portion thereof
after August 7, 2007, and such termination adversely affects Participant’s
Supplemental Pension described in the Plan, Participant’s Supplemental Pension
shall be the amount determined in accordance with Section 5.2 of the Plan except
that

3



--------------------------------------------------------------------------------



 



     (i) It shall be based upon Participant’s Compensation as of the date of the
termination of the Plan;
     (ii) If payment of the Supplemental Pension begins before Participant has
ten full years of Covered Employment, the reduction referred to in
Section 5.2(a)(i) of the Plan shall not apply;
     (iii) If payment of the Supplemental Pension begins before Participant
attains age 62, the reductions referred to in Section 5.2(b) of the Plan shall
not apply; and
     (iv) If Participant is not otherwise vested under the Pension Plan, the
calculation made under Section 5.2(a)(ii) of the Plan shall be made as if he
were so vested.
     (d) If, at any time prior to a “Change in Control” (as defined in
subparagraph 4(b) below), Participant incurs a Separation from Service by reason
of Participant’s employment being terminated involuntarily by the Employer for
any reason other than for Cause (as defined in subparagraph 3(e) below), or on
account of LTD Disability, or if Participant’s participation in the Plan is
terminated by the Employer for any reason other than for Cause, Participant
shall nevertheless be entitled to the benefits under the Plan that have accrued
prior to Participant’s Separation from Service or the termination of Plan
participation, the amount of such benefits to be calculated in the manner set
forth in Section 5.2(c) of the Plan and payable at such time and form as
otherwise provided for under the Plan; provided, however, that Participant’s
right to a Supplemental Pension shall vest only if Participant has been an
Eligible Employee for at least two years and is vested in his retirement
benefits under the Pension Plan as of the date of such termination.
     (e) As used in this Agreement, “Cause” for Separation from Service shall
mean termination upon
     (i) the willful and continued failure by Participant to substantially
perform his duties with the Employer (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Employer
that specifically identifies the manner in which the Employer believes that
Participant has not substantially performed his duties, or
     (ii) Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Employer, monetarily or otherwise.

4



--------------------------------------------------------------------------------



 



For purposes of this subparagraph, no act, or failure to act, on Participant’s
part shall be deemed “willful” if done, or omitted to be done, by Participant in
good faith and with a reasonable belief that the action or omission was in the
best interests of the Employer. Notwithstanding the foregoing, Participant shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board of Directors of the Employer at a meeting of such Board of
Directors called and held for such purpose (after reasonable notice to
Participant and an opportunity for Participant, together with Participant’s
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors that Participant was guilty of conduct
set forth above in subparagraph (i) or (ii) and specifying the particulars
thereof in detail.
     4. Change in Control.
     (a) Notwithstanding anything expressly or impliedly to the contrary
contained in this Agreement or the Plan, if, [to be inserted where appropriate:
at any time during the three (3)-year period immediately] following a Change in
Control of the Employer, Participant incurs a Separation from Service by reason
of Participant’s employment being terminated involuntarily by the Employer for
any reason other than for Cause (as defined in subparagraph 3(e) above), or he
is demoted or reassigned to a position that causes him to cease to be an
Eligible Employee, for any reason other than for Cause (as defined in
subparagraph 3(e) above), Participant shall nevertheless be entitled to receive
a Supplemental Pension at such time as he becomes entitled to receive a benefit
under the Plan regardless of whether Participant has been an Eligible Employee
for at least two years or is vested in his retirement benefits under the Pension
Plan at the time of such termination, demotion, or reassignment. If a
Participant incurs a Separation from Service by reason of Participant’s
employment being terminated involuntarily by the Employer for any reason other
than for Cause, or his participation in the Plan is terminated by the Employer
for any reason other than for Cause, prior to a Change in Control (whether or
not a Change in Control ever occurs) and such Separation from Service or
termination either (i) was at the request or direction of a person who has
entered into an agreement with the Employer, the consummation of which would
constitute a Change in Control, or (ii) was otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then such Participant’s Separation from Service or termination of
participation shall be deemed to have followed a Change in Control of the
Employer. Such Supplemental Pension shall be calculated in the same manner as
set forth in subparagraph 3(c) above for benefits payable in the event of a
termination of the Plan.

5



--------------------------------------------------------------------------------



 



(b) (i) As used in this Agreement, except as provided herein, a “Change in
Control” of the Employer occurs upon a change in the Employer’s ownership, its
effective control or the ownership of a substantial portion of its assets, as
follows:
     (A) Change in Ownership. A change in ownership of the Employer occurs on
the date that any “Person” (as defined in subparagraph (ii) below), other than
(1) the Employer or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Employer in substantially the same proportions as their
ownership of the Employer’s stock, acquires ownership of the Employer’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Employer’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Employer’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Employer through
ownership of 30% or more of the total voting power of the Employer’s stock, as
discussed in subparagraph (i)(B) below, the acquisition of additional control of
the Employer by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (i)(A); or
     (B) Change in Effective Control. Even though the Employer may not have
undergone a change in ownership under subparagraph (i)(A) above, a change in the
effective control of the Employer occurs on either of the following dates:
     (1) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Employer’s stock possessing 30 percent or more of the total
voting power of the Employer’s stock. However, if any Person owns 30% or more of
the total voting power of the Employer’s stock, the acquisition of additional
control of the Employer by the same Person is not considered to cause a Change
in Control pursuant to this subparagraph (i)(B)(1); or

6



--------------------------------------------------------------------------------



 



     (2) the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
     (C) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Employer, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Employer’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Employer immediately after the transfer, through a transfer to (1) a shareholder
of the Employer (immediately before the asset transfer) in exchange for or with
respect to the Employer’s stock; (2) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Employer; (3) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Employer’s outstanding stock; or (4) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Employer’s outstanding stock.
     (ii) For purposes of subparagraph (i) above,
     (A) “Person” shall have the meaning given in Section 7701(a)(1) of the
Code. Person shall include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.
     (B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
     (iii) The provisions of this subparagraph 4(b) shall be interpreted in
accordance with the requirements of the Final Treasury

7



--------------------------------------------------------------------------------



 



Regulations under Code Section 409A, it being the intent of the parties that
this subparagraph 4(b) shall be in compliance with the requirements of said Code
Section and said Regulations.
     5. Limitations. Except as otherwise provided in paragraph 4 of this
Agreement, Participant agrees that nothing in this Agreement or the Plan shall
entitle him, or be deemed to entitle him, to receive a Supplemental Pension
under the Plan if:
     (a) he has not met the requirements for a Supplemental Pension as set forth
in the Plan,
     (b) his employment with the Employer is terminated prior to his reaching
the age of eligibility for the immediate commencement of his Pension Plan
benefit due to resignation, or
     (c) his employment with the Employer or participation in the Plan is
terminated for Cause (as defined in subparagraph 3(e) above).
     6. Amendment or Termination. No amendment or termination of the Plan by the
Employer shall constitute an amendment or termination of this Agreement. This
Agreement may be amended or modified only by the written agreement of the
parties hereto, and will terminate only upon the occurrence of the earlier of
the following events: (a) the execution of a written agreement to terminate this
Agreement signed by all of the parties hereto, (b) the satisfaction of all of
the Employer’s obligations to Participant under the Plan and this Agreement,
(c) the termination by Participant of Participant’s employment with the Employer
by resignation effective prior to Participant reaching age 55, unless such
resignation occurs after a Change in Control, or (d) the termination for Cause
of Participant’s employment with the Employer. Notwithstanding any of the terms
and conditions of this Participation Agreement or Section 9.1 of the Plan to the
contrary, the Board of Directors reserves the right, in its sole discretion, to
amend the Plan and/or this Participation Agreement in any manner it deems
necessary or desirable in order to comply with or otherwise address issues
resulting from Code Section 409A.
     7. Funding. Not later than the time each Participant who elected to receive
his Supplemental Pension in the form of a monthly annuity provided for in
Section 5.3(a), (b) or (d) of the Plan Retires or becomes eligible to receive an
unreduced Supplemental Pension under the Plan, whichever occurs first, the
Employer shall contribute to a trust or other funding arrangement an amount
necessary to fund 100% of the then-present value of Participant’s accrued
Supplemental Pension. Each Participant who elected or is otherwise entitled to
receive his Supplemental Pension in a lump sum payment shall not, except as
provided below, have any amount contributed to a trust or other funding
arrangement on his behalf pursuant to this paragraph 7. Notwithstanding the
foregoing, immediately upon a Change in Control, the Employer shall contribute
to a trust or other funding arrangement an amount necessary to fund 100% of the
then-present value of all Supplemental Pension benefits (vested and unvested)
payable under this Agreement and/or the Plan to Participant, regardless of
whether Participant is then eligible to Retire or to receive an unreduced
Supplemental Pension and regardless of the form in which such Supplemental
Pension is to be paid. The amount required to be funded by

8



--------------------------------------------------------------------------------



 



this paragraph 7 shall be calculated in accordance with paragraph 8 hereof. The
Employer shall review the funding status of the trust or other funding
arrangement established under this paragraph 7 on an annual basis and shall make
contributions thereto as may be required to maintain the value of the assets
thereof at no less than 100% of the then-present value of all such Supplemental
Pension benefits.
     8. Calculation of Funding Obligations. The Employer shall calculate its
funding obligations under this Agreement and the Plan solely by using the
actuarial assumptions and methodology set forth in Exhibit D to the Plan. Upon
and after a Change in Control of the Employer which occurs at a time when
Participant is an Eligible Employee, the actuarial assumptions and methodology
set forth in Exhibit D may be changed with respect to Participant or, if
applicable, his Beneficiary, only with Participant’s, or, if applicable, his
Beneficiary’s, written consent.
     9. Confidential Information.
     (a) Participant shall not disclose or use at any time, either during
employment or thereafter, any Confidential Information (as defined below) of
which Participant is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Employer. Participant will take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft. Participant shall deliver to the
Employer at the termination of employment or at any time the Employer may
request all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof, including electronic
copies) relating to the Confidential Information, work product or the business
of the Employer or any of its Subsidiaries which he may then possess or have
under his control.
     (b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Employer in connection with its business, including
but not limited to (i) information, observations and data obtained by
Participant while employed by the Employer and its predecessors (including
information, observations and data obtained prior to the date of this
Agreement), concerning the business or affairs of the Employer, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists (including names of
contact persons, purchasing patterns or preferences, past purchase and sale
history and other information), (xiii) other copyrightable works,

9



--------------------------------------------------------------------------------



 



(xiv) all production methods, processes, technology and trade secrets, (xv)
business strategies, acquisition plans and candidates, financial or other
performance data and personnel lists and data, and (xvi) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public,
or has become otherwise generally known by the public (in each case, through no
fault of Participant) prior to the date Participant proposes to disclose or use
such information. Participant shall not disclose Confidential Information unless
it is required to be disclosed by law, regulation or an order of a court or
other governmental entity. In the event that an action is initiated pursuant to
which Participant may become legally compelled to disclose all or any portion of
the Confidential Information, he shall provide the Employer with prompt notice
thereof, so that the Employer may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Participant shall furnish only that portion of the Confidential Information
which is legally required and shall exercise his best efforts to obtain reliable
assurances that confidential treatment will be afforded such portion of the
Confidential Information. Confidential Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
     10. Annual Statements. As soon as practicable after the end of each Plan
Year, the Employer shall deliver to Participant or, if applicable, his
Beneficiary, a statement containing (a) the present value of the Employer’s
future benefit obligations to Participant, or, if applicable, his Beneficiary;
(b) the actuarial assumptions used to calculate the present value of the
Employer’s future benefit obligations under the Plan; and (c) the current value
of the assets, if any, held in any trust or other funding arrangement for the
benefit of Participant, or, if applicable, his Beneficiary.
     11. No Guarantee of Employment. Nothing contained in this Agreement shall
be construed as a contract of employment between the Employer and Participant,
or as a right of Participant to be continued in the employment of the Employer,
or as a limitation of the right of the Employer to discharge Participant with or
without cause.
     12. Legal Fees and Expenses. The Employer agrees to pay any and all legal
fees and expenses incurred by Participant in seeking to obtain or enforce any
right or benefit provided by this Agreement.
     13. Capitalized Terms. Each capitalized term used in this Agreement that is
not otherwise defined herein shall have the same meaning attributed to it in the
Plan.
     14. Agreement Binding on Successors to the Employer. Any successor to the
Employer hereunder, which successor continues or acquires any of the business of
the Employer,

10



--------------------------------------------------------------------------------



 



shall be bound by the terms of this Agreement in the same manner and to the same
extent as the Employer.
     15. Prior Agreements Superseded. The terms of this Agreement supersede the
terms of all prior Participation Agreements between Participant and the
Employer.
     16. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.
     IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of the date first written above.

            PARTICIPANT    ATMOS ENERGY CORPORATION
        By:                          

11



--------------------------------------------------------------------------------



 



         

EXHIBIT B
MINIMUM BENEFIT SCHEDULE
     One twelfth (1/12th) of the Annual Amount set forth below for a Participant
is the minimum total monthly pension amount payable from this Plan and the
Pension Plan to the Participant so long as payment commences no earlier than the
specified Earliest Commencement Age. Earlier commencement will result in
reduction under Section 5.2 of this Plan, except in the case of Mr. Vaughan,
whose benefits under this Plan (including the minimum Annual Amount stated
below) are payable upon his retirement at any time after he has reached age
fifty-five (55).

                              Earliest Commencement Participant Name   Annual
Amount   Age
E. G. Carter
  $ 84,503       62  
J. A. Enloe
    76,924       62  
N. V. Fariss
    84,060       62  
D. E. James
    104,668       62  
W. P. McKee, Jr.
    79,851       62  
H. E. Neel
    100,259       62  
J. F. Purser
    124,625       62  
C. G. Shaffer
    69,499       62  
R. F. Stephens
    143,028       62  
C. K. Vaughan
    277,103       55  

1



--------------------------------------------------------------------------------



 



EXHIBIT C
ATMOS ENERGY CORPORATION
SUMMARY OF ACTUARIAL ASSUMPTIONS
FOR DETERMINING
LUMP SUM DISTRIBUTIONS
AND
OPTIONAL ANNUITY FORMS
Actuarial assumptions for determining lump sums:

  (i) Interest:  The applicable segment rates as defined in Code
Section 417(e)(3)(D)) for the November preceding the first day of the calendar
year in which the lump sum is paid and without regard to the phase-in
percentages specified in Code Section 417(e)(3)(D)(iii).     (ii) Mortality:   
The applicable mortality table as defined in Code Section 417(e)(3), and amended
by the Pension Protection Act.

Actuarial assumptions for conversion of a life annuity to an optional form of
payment other than a lump sum:

  (i) Interest:  6.0% per year.     (ii) Mortality:    1983 Unisex Group Annuity
Mortality (50% 1983 Group Annuity Mortality for males, 50% 1983 Group Annuity
Mortality for females).

1



--------------------------------------------------------------------------------



 



EXHIBIT D
ATMOS ENERGY CORPORATION
SUMMARY OF ACTUARIAL ASSUMPTIONS AND METHODS
FOR
DETERMINING ANNUAL SEBP TRUST
FUNDING LIABILITIES

      Actuarial Assumptions        
Discount Rate  
8%
   
 
Mortality  
 
Prior to Age 62
 
None
After Age 62
 
Code Section 417(e)(3)
   
Applicable Mortality Table*
   
 
Salary Scale  
0%
   
 
Benefit Percentage  
75%

 

*   The table prescribed in Rev. Rul. 2001-62, or such other mortality table
which in the future may be specified from time to time as the applicable
mortality table for purposes of Code Section 417(e)(3).

Method for Determining Liabilities
The liability determined is the present value as of the valuation date of the
projected age 62 SEBP benefit. The projected age 62 benefit is based on SEBP
compensation determined as the sum of (1) and (2) as follows:
(1) The greater of (A) the Participant’s annual base salary at the date of his
termination of employment, or (B) the average of the Participant’s annual base
salary for the highest three (3) calendar years (whether or not consecutive) of
the Participant’s employment with the Employer.
(2) The greater of (A) the Participant’s last Performance Award or (B) the
average of the highest three (3) Performance Awards (whether or not
consecutive).
The qualified plan offset is the projected age 62 qualified plan benefit with no
salary scale or wage base projections.

1